Exhibit 10.47

 

HILLENBRAND, INC. STOCK INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

This Restricted Stock Unit Award Agreement (this “Agreement”) is effective as of
the 7th day of August, 2014 (the “Effective Date”), between Hillenbrand, Inc.
(the “Company”) and Kristina Cerniglia (the “Employee”).  The Company hereby
awards to the Employee, on and subject to the terms and conditions provided
herein and in the Hillenbrand, Inc. Stock Incentive Plan (as amended from time
to time, the “Plan”) pursuant to which the Award is made, the number of
Restricted Stock Units (also referred to in the Plan as shares of Deferred
Stock) provided herein, and agrees with the Employee as follows:

 

1.             AWARD AMOUNT: 38,636 RESTRICTED STOCK UNITS

 

2.             Recording Award; Additions.  The Company shall cause an account
to be established in the name of the Employee (“RSU Account”) which shall be
assumed to be invested in the number of shares of common stock, no par value, of
the Company (“Common Stock”) equal to the number of Restricted Stock Units
awarded herein to Employee (the “Initial RSU Award”).  No actual shares of
Common Stock shall be held in the RSU Account, and the number of shares of
Common Stock maintained in the RSU Account (“Deferred Stock”) shall be a book
entry which states the number of shares of Common Stock the Employee would have
a right to receive in accordance with the terms of this Award.  Any cash
dividend paid on Common Stock by the Company while the RSU Account exists will
be assumed to be paid on the Deferred Stock in the RSU Account and shall be
assumed to be reinvested in Common Stock on the date of such dividend payment at
a price equal to the Fair Market Value of the Common Stock on such date (as the
term “Fair Market Value” is defined in the Plan), thereby increasing the number
of shares of Deferred Stock maintained in the RSU Account.  Any stock dividends,
stock splits and other similar rights inuring to Common Stock shall also be
assumed to inure to the Deferred Stock in the RSU Account, which may result in
an increase or decrease to the number of shares of Deferred Stock in the RSU
Account pursuant to the applicable provisions hereof.  The Initial RSU Award
plus any increases or less any decreases due to cash dividends, stock dividends,
stock splits and any other similar rights inuring to Common Stock as set forth
in the two immediately preceding sentences shall herein be referred to as the
“Award.”

 

3.             Vesting and Forfeiture.  Shares of Deferred Stock shall become
non-forfeitable shares (“Vested Deferred Stock”) upon the earliest to occur of
(i) vesting of such shares pursuant to the vesting schedule set forth in
Section 4 below, or (ii) vesting of such shares pursuant to Section 5 below. 
Any Deferred Stock maintained in the RSU Account that is not Vested Deferred
Stock at the time of, or that does not become Vested Deferred Stock in
connection with, the Employee’s termination of employment shall be forfeited by
the Employee without the payment of any consideration or further consideration
by the Company, and neither the Employee nor any successors, heirs, assigns, or
legal representatives of the Employee shall thereafter have any further rights
or interest in such forfeited Deferred Stock.

 

4.             Vesting Under Vesting Schedule.  If the Employee’s employment
with the Company and/or any one or more of its Subsidiaries (as defined in the
Plan) continues uninterrupted from the Effective Date through the first
anniversary of the Effective Date, October 1, 2015, and October 1, 2016,
respectively, an amount of Deferred Stock equal to a percentage of the Initial
RSU Award as set forth below shall become Vested Deferred Stock:

 

First anniversary of your start date

 

56.5% of the Initial RSU Award*

October 1, 2015

 

21.75% of the Initial RSU Award*

October 1, 2016

 

21.75% of the Initial RSU Award*

 

--------------------------------------------------------------------------------

(*as adjusted for any increases or decreases in the number of shares of Common
Stock accrued in the RSU Account as of such date with respect to the percentage
of the Initial RSU Award indicated).

 

5.             Vesting Outside Vesting Schedule.  All shares of Deferred Stock
maintained in the RSU Account which have not previously become shares of Vested
Deferred Stock under the foregoing vesting schedule shall become shares of
Vested Deferred Stock upon the earlier to occur of any of the following events:

 

(a)             Retirement:  the voluntary termination of the Employee’s
employment with the Company and/or one of its Subsidiaries after attaining age
fifty-five (55) and completion of five (5) years of employment, but only if such
termination of employment occurs after the date that is one year and one day
after the Effective Date;

 

--------------------------------------------------------------------------------


 

(b)             Death or Disability:  the termination of the Employee’s
employment with the Company and/or one of its Subsidiaries by reason of either
the disability of the Employee, as determined by the Compensation and Management
Development Committee of the Company’s Board of Directors (the “Committee”), or
the death of the Employee;

 

(c)             Termination without Cause or Termination for Good Reason:  the
termination of the Employee’s employment with the Company by the Company without
Cause (as defined in the Employment Agreement between the Employee and the
Company of even date herewith (the “Employment Agreement”)) or by the Employee
for Good Reason (as defined in the Employment Agreement); provided that shares
of Deferred Stock that become Vested Deferred Stock as a result of such
termination will be paid to the Employee at the same time as they otherwise
would have been paid in accordance with the vesting schedule in Section 4 above;
or

 

(d)             Change in Control:  the occurrence of a Change in Control of the
Company (as defined in the Plan).

 

For the purposes of this Agreement, the transfer of the Employee’s employment
from the Company to any of its Subsidiaries or from one of the Company’s
Subsidiaries to the Company or another of the Company’s Subsidiaries shall not
constitute a termination of employment, and the Employee’s employment will be
deemed to be continuous notwithstanding any such transfers.  Temporary absences
from employment because of illness, vacation or leave of absence shall not be
considered terminations of employment.  For purposes of this Agreement and the
Plan, the Committee shall have absolute discretion to determine the date and
circumstances of termination of the Employee’s employment, and its determination
shall be final, conclusive and binding upon the Employee; provided, however, the
Committee shall at all times act in a manner that complies with (and avoids
adverse income tax consequences under) Section 409A of the Internal Revenue Code
(“Section 409A”).

 

6.             Payment of Award.  Except as provided in Section 5(c) and this
Section 6, payment of the Award shall be made to the Employee with respect to
shares of Vested Deferred Stock as soon as administratively feasible after the
shares become shares of Vested Deferred Stock; provided, however, that if the
Employee is a “specified employee” under Section 409A, payment of the Award will
be delayed for a period of six (6) months as and to the extent necessary to
comply with (avoid adverse income tax consequences under) the provisions of
Section 409A.  No payment of the Award shall be made with respect to shares that
are not shares of Vested Deferred Stock.  The form of payment shall be the
delivery to the Employee of shares of Common Stock equal to the number of shares
of Vested Deferred Stock being paid unless an alternate form of payment is
selected by the Committee or the Board of Directors of the Company as provided
in the Plan (in which event all references herein to the delivery of shares
shall be interpreted as calling for the delivery of the alternate consideration
to be paid to the Employee in payment of the Award).  Any fractional shares of
Vested Deferred Stock to be delivered to the Employee shall be rounded up to the
next whole share of Vested Deferred Stock.

 

7.             Administration of the Award.  The Committee shall administer the
Award, and shall have complete and full discretion in the administration and
interpretation of the terms of the Award, except as may be otherwise expressly
provided herein or in the Plan.

 

8.             No Rights as Stockholder.  The Employee shall have no rights as a
stockholder with respect to any shares of Deferred Stock covered by this Award
until shares of Common Stock are delivered to the Employee pursuant to
Section 6.  Until such time, the Employee shall not be entitled to dividends
(other than the adjustment of the RSU Account on account of dividends as
provided in Section 2) or to vote at meetings of the stockholders of the Company
with respect to shares of Deferred Stock.

 

9.             Compliance With Securities Laws.  Prior to the receipt of any
certificates for shares of Common Stock pursuant to this Award, the Employee (or
the Employee’s beneficiary or legal representative if applicable) shall enter
into such additional written representations, warranties and agreements as the
Company may reasonably request in order to comply with applicable securities
laws or with this Award.

 

10.          Withholding.  Any payment of Common Stock under this Award shall be
subject to applicable federal and state withholding requirements.  Hence, unless
the Employee delivers a check to the Company equal to the required withholding,
the number of shares distributed shall be reduced to meet the Employee’s
applicable withholding requirements.

 

11.          Adjustments.  If there is a change in the outstanding shares of the
Common Stock by reason of any stock dividend or split, recapitalization, merger,
consolidation, spin-off, reorganization, combination or exchange of shares or
other similar corporate change occurring after the Effective Date, the Board
shall appropriately and equitably adjust the number of shares of Common Stock
subject to the Award on account of the change, and such adjustment shall be
conclusive and binding upon the Employee and the Company.

 

12.          Non-Transferability.

 

(a)           The Deferred Stock, the RSU Account and the Vested Deferred Stock
may not be sold, assigned, transferred, exchanged, pledged, hypothecated, or
otherwise encumbered and no such sale, assignment, transfer, exchange, pledge,
hypothecation, or encumbrance, whether made or created by a voluntary act of the
Employee or any agent of the Employee or by operation of law, shall be
recognized by, or be binding upon, or shall in any manner affect the rights of,
the Company, its successors or any agent thereof.

 

--------------------------------------------------------------------------------


 

(b)                   No amounts payable under the Award shall be transferable
by the Employee other than by will or the laws of descent and distribution.  The
amounts payable under the Award shall be exempt from the claims of creditors of
the Employee and from all orders, decrees, levies and executions and any other
legal process to the fullest extent that may be permitted by law.

 

13.          Amendments to Award.  Except as otherwise expressly set forth
herein and in the Plan, the Award may be modified only upon the mutual written
agreement of the Company and the Employee (or the Employee’s beneficiary or
legal representatives if applicable).

 

14.          Source of Benefit Payments; Nature of Employee’s Rights.  Shares of
Common Stock distributable to the Employee under this Award may consist of
authorized but unissued shares of the Company’s Common Stock or shares of Common
Stock that have been issued and reacquired by the Company.  This Award shall not
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or a Subsidiary and Employee, and
Employee shall not acquire any right in any specific Company property.  To the
extent Employee acquires a right to receive payments from the Company or any
Subsidiary, such right shall not be greater than the right of an unsecured
general creditor of the Company or its Subsidiaries.

 

15.          Successors and Assigns.

 

(a)                   This Award is personal to the Employee and without the
prior written consent of the Company shall not be assignable by the Employee
except by will or the laws of descent and distribution.  This Award shall inure
to the benefit of and be enforceable by the Employee’s guardian and legal
representatives.

 

(b)                   This Award shall inure to the benefit of and be binding
upon the Company and its successors and assigns.

 

16.          Award Subject to Plan; Defined Terms.  This Award is subject to the
terms of the Hillenbrand, Inc. Stock Incentive Plan as amended from time to time
(the “Plan”).  The terms and provisions of the Plan (including any subsequent
amendments thereto) are hereby incorporated herein by reference.  In the event
of a conflict between any terms and provisions contained herein and the terms or
provisions of the Plan, the applicable terms or provisions of the Plan will
govern and prevail.  Terms used herein as capitalized defined terms shall,
unless defined herein, have the meanings ascribed to such terms in the Plan.

 

17.          Governing Law; Captions.  This Award shall be governed by and
construed in accordance with the internal laws of the State of Indiana without
reference to principles of conflict of laws.  The captions of this Award are not
part of the provisions hereof and shall have no force or effect.

 

18.          Severability.  The invalidity or unenforceability of any provision
of this Award shall not affect the validity or enforceability of any other
provision of this Award.

 

19.          No Waiver.  The failure of the Employee or the Company to insist
upon strict compliance with any provision of this Award or the failure to assert
any right the Employee or the Company may have under this Award shall not be
deemed to be a waiver of such provision or right or any other provision or right
of this Award.

 

20.          Entire Award.  The Employee and the Company acknowledge that this
Award supersedes any prior agreement between the parties with respect to the
subject matter of this Award.

 

21.          Counterparts.  This Award may be executed in counterparts, which
together shall constitute one and the same original.

 

 

/S/ Kristina Cerniglia

 

 

 

Kristina Cerniglia

 

 

 

 

 

HILLENBRAND, INC.

 

 

 

By:

/S/ Diane R. Bohman

 

 

 

 

Print Name:

Diane R. Bohman

 

 

 

 

Title:

Senior Vice President and Chief

 

 

 

 

 

Administrative Officer

 

--------------------------------------------------------------------------------